On Rehearing.
Pee Cubiam.
Upon a rehearing of this case en lane, a majority
of the court have concluded that the residence of the defendant at the time the contract was entered into continues to be his residence for the purposes of the contract, and the fact that he was out of the state when the notes became due and remained out did not change his residence so as to set the statute of Missouri in operation. The right of the plaintiff to bring the action in Missouri was therefore unaffected by the defendant’s absence or residence elsewhere thereafter. We are satisfied that the correct result was reached in the department decision heretofore rendered. McElroy v. Gates, 64 Wash. 249, 116 Pac. 845.